Citation Nr: 0021853	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  96-18 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
sprained left ankle.  

2.  Entitlement to service connection for the residuals of a 
sprained right ankle.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to a compensable evaluation for the residuals 
of a fracture of the third and fourth digits of the left 
hand.  

5.  Entitlement to a compensable evaluation for a residual 
scar due to laceration of the head.  

6.  Entitlement to a 10 percent evaluation for multiple 
noncompensable service connected disabilities.  

ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel
INTRODUCTION

The veteran had active service from January 1990 to January 
1995.  

A review of the record indicates that the Veteran's 
Application for Compensation or Pension was submitted in 
January 1996.  He stated that his address was East Avenue, 
Tulsa, Oklahoma.  The veteran  submitted a VA Form 9, Appeal 
to Board of Veterans' Appeals, in April 1996.  He checked the 
box to indicate that he desired a hearing at the local office 
before a member of the Board of Veterans' Appeals (Board).  
The veteran continued to list his address as East Avenue, 
Tulsa, Oklahoma.  However, the veteran submitted an 
additional Application for Compensation or Pension in 
December 1996.  He listed his address as East 33rd Street, 
Tulsa, Oklahoma.  The RO began to mail all correspondence to 
this address, beginning with a December 1996 letter.  There 
is no indication that this letter was returned.  A March 1997 
letter to the veteran and a March 1997 Supplemental Statement 
of the Case were also mailed to this address, and there is no 
indication that these letters were unable to be delivered.  

The RO mailed the veteran a letter concerning his request for 
a hearing in October 1997.  The letter was mailed to the East 
33rd Street, Tulsa, Oklahoma, address, but the Post Office 
returned the letter to the RO in November 1997.  The Post 
Office stated that the forwarding time for the veteran's mail 
had expired, but also noted that the forwarding address was 
in Conroe, Texas.  The letter was remailed to the Conroe, 
Texas, address in January 1999, and an additional letter was 
mailed in February 1999.  However, both of these letters were 
returned to the RO, and were stamped with a notice that the 
address was no longer valid, and that it had been changed to 
an emergency 911 street address.  The veteran was scheduled 
for examinations in March 1999, but failed to report.  His 
address continued to be listed as Conroe, Texas.  A May 1999 
Report of Contact indicates that the RO attempted to contact 
the veteran by telephone.  A message was left on the 
answering machine, but there is no indication that a return 
call was received.  The RO also contacted the 911 number that 
was local for the veteran, but was unable to obtain any 
information on the veteran's location.  The Post Office in 
Conroe, Texas, was also contacted, but they were unable to 
find a conversion address for the veteran.  Therefore, the RO 
continued to send the veteran's correspondence to the Conroe, 
Texas, address, and it continued to be returned.  This 
included the veteran's notice of his scheduled hearing, for 
which he did not appear.  The Board also contacted the 
veteran at the Conroe, Texas, address to verify whether or 
not he desired a hearing, but the letter was again returned. 

The Board notes that the veteran has been contacted at his 
two most recent addresses, and that the RO has made several 
unsuccessful attempts to locate the veteran and obtain his 
current address.  It is the burden of the veteran to keep the 
VA apprised of his whereabouts.  If he does not do so, there 
is no burden on the part of the VA to turn up heaven and 
earth to find him.  Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  Therefore, as the veteran's appeal has been 
perfected, if not completed, and as there is no affirmative 
evidence indicating that he wishes for it to be withdrawn, 
the Board will continue with its review of the veteran's 
claim.  38 C.F.R. §§ 20.200, 20.204.  


FINDINGS OF FACT

1.  The right ankle sprain for which the veteran was treated 
during active service was acute and transitory, and resolved 
without residual disability; the veteran has not submitted 
evidence tending to show a current right ankle disability.  

2.  The left ankle sprains for which the veteran were treated 
during active service were acute and transitory, and resolved 
without residual disability; the veteran has not submitted 
evidence tending to show a current left ankle disability.

3.  The service medical records are negative for hearing loss 
as defined by VA regulation; the veteran has not submitted 
evidence tending to show a current diagnosis of hearing loss.  

4.  There is no evidence of ankylosis of the third and fourth 
fingers of the left hand, and no objective evidence of any 
other functional disability.  

5.  The veteran's scar of the head is productive of no more 
than slight disfigurement, without evidence of being 
superficial, poorly nourished, tender, painful, or with 
repeated ulceration.  

6.  The veteran has not submitted evidence to demonstrate 
that his two service connected noncompensable disabilities 
clearly interfere with normal employment.  


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for a right ankle disability is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The veteran's claim for entitlement to service connection 
for a left ankle disability is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

3.  The veteran's claim for entitlement to service connection 
for bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991). 

4.  The criteria for a compensable evaluation for the 
residuals of a fracture of the third and fourth digits of the 
left hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Code 5223 (1999). 

5.  The criteria for a compensable evaluation for a residual 
scar due to a laceration of the head have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.118, Codes 7800, 7803, 7804 (1999). 

6.  The criteria for a 10 percent evaluation for multiple 
noncompensable service connected disabilities have not been 
met.  38 U.S.C.A. § 1155(West 1991); 38 C.F.R. § 3.324 
(1999). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran contends that he has residual disabilities as a 
result of sprains of his right ankle and left ankle.  In 
addition, he contends that he has developed bilateral hearing 
loss due to active service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

Competent evidence of the existence of a chronic disease in 
service or within the applicable presumption period, and 
present manifestations of the same disease are required to 
show chronicity.  In order to show continuity of 
symptomatology, there must be medical evidence of a current 
disability, evidence that the condition was noted in service 
or within the presumption period, evidence of post-service 
continuity of symptomatology, and medical, or in some 
circumstances, lay evidence of a nexus between the current 
disability and the post-service symptomatology.  A claim that 
fails to demonstrate this evidence of either chronicity or 
continuity may not be well grounded.  Savage v. Gober, 10 
Vet. App. 488 (1997).

Ankles

The veteran's service medical records show that he was seen 
for complaints of pain of the right foot and ankle in January 
1994 after playing basketball.  His pain was more pronounced 
on walking.  The assessment was tenosynovitis/tendonitis, 
with a possible chip fracture.  However, a January 1994 X-ray 
study revealed that there was no evidence of a chip fracture.  
Additional January 1994 records show that the veteran 
continued to have mild swelling.  The previous diagnoses were 
noted, as was the negative X-ray study.  The assessment was 
right ankle sprain.  Other January 1994 records indicate that 
the veteran was ambulatory without supports or limp.  The 
assessment was resolved ankle sprain.  

The veteran was seen for complaints of left ankle pain after 
playing basketball in July 1994.  He said that he had twisted 
his ankle and heard a pop.  He was able to keep playing, but 
he experienced swelling the next day.  The assessment was 
ankle sprain.  August 1994 records show that the veteran was 
followed up for his left ankle sprain.  He had returned his 
crutches, and was wearing boots.  The assessment was resolved 
ankle sprain.  

September 1994 records show that the veteran was seen for 
various complaints related to a motor vehicle accident, 
including left ankle pain.  The ankle was said to be 
improved, and the veteran was able to walk without 
difficulty.  The assessment was ankle sprain, resolving.  

Records from October 1994 note that the veteran was seen for 
left ankle sprain due to a basketball inversion seven days 
previously.  His left ankle was without edema.  The 
assessment was resolving left ankle inversion injury.  

The veteran was afforded a physical examination in November 
1994 in preparation for separation from service.  This 
examination was negative for an ankle disability.  The 
veteran denied any problems on a Report of Medical History 
obtained at this time. 

The only post service medical evidence consists of the 
reports of VA examinations conducted in January 1997.  
Although these examinations were specifically conducted to 
evaluate the veteran's the hands and scars, they are negative 
for complaints pertaining to the ankles, and for evidence or 
a diagnosis of a right or left ankle disability.  The veteran 
was scheduled for a VA examination of the joints in March 
1999, but did not report.  

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for a right ankle disability or a left ankle 
disability.  The service medical records show that the 
veteran was treated for a right ankle sprain in January 1994, 
but that it resolved by the end of the month.  He was also 
treated for what were apparently three separate injuries 
involving his left ankle; a sprain in July 1994, an injury in 
a motor vehicle accident in September 1994, and an additional 
sprain in October 1994.  The final diagnosis in all three 
injuries was resolved or resolving ankle sprain.  The 
November 1994 discharge examination was negative for an ankle 
disability, and the veteran did not note any ankle problems 
on the Report of Medical History obtained that time.  
Therefore, the evidence does not show that a chronic right or 
left ankle disability developed during active service.  

Furthermore, there is no evidence of continuity of 
symptomatology for either ankle after discharge from service.  
Perhaps most importantly, the veteran has failed to submit 
evidence of a diagnosis of a current right or left ankle 
disability.  He has been scheduled for VA examinations that 
would have potentially provided this evidence and notified of 
the examinations at his last known address, but he has failed 
to report, and the Board must decide this issue on the 
evidence of record.  38 C.F.R. § 3.655.  Therefore, as the 
veteran has failed to submit evidence of a current diagnosis 
of the disability for which he seeks service connection, and 
as he has failed to submit evidence of a nexus between his 
claimed disability and active service, his claims are not 
well grounded.  Savage v. Gober, 10 Vet. App. 488 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Hearing Loss

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides that service connection for impaired hearing 
shall not be established when hearing status meets pure tone 
and speech recognition criteria.  Hearing status will be 
considered a disability for the purposes of service 
connection when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The United 
States Court of Veterans Appeals (Court) has indicated that 
the threshold for normal hearing is between 0 and 20 decibels 
and that higher thresholds show some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

A review of the service medical records is negative for 
evidence of hearing loss as defined by 38 C.F.R. § 3.385.  
The veteran was afforded auditory examinations in January 
1990, August 1990, December 1990, and May 1992.  These 
examinations measured the veteran's hearing from 500 Hertz to 
6000 Hertz.  However, none of these examinations showed an 
auditory threshold in excess of 20.  

The veteran was afforded auditory testing in July 1994.  He 
had auditory thresholds of 10, 5, 10, 0, 5, and 30 decibels 
for the right ear at the frequencies of 500, 1000, 2000, 
3000, 4000, and 6000 Hertz.  The left ear had auditory 
thresholds of 5, 5, 10, -5, 0, and 15 decibels at these same 
frequencies.  

The veteran underwent an additional auditory examination at 
the time of the November 1994 separation examination.  He had 
auditory thresholds of 5, 5, 10, 15, 0, and 15 decibels at 
the frequencies of 500, 1000, 2000, 3000, 4000, and 6000 
Hertz for the right ear.  The left ear had auditory 
thresholds of 10, 5, 10, 0, 5, and 30 decibels at these same 
frequencies.  The examination report did not contain a 
diagnosis of hearing loss, and the veteran denied 
experiencing any hearing loss on the Report of Medical 
History obtained at that time.  

The post service medical records are completely negative for 
evidence or a diagnosis of hearing loss.  The veteran was 
scheduled for a VA auditory examination in March 1999, but 
failed to report.  

The veteran has not submitted evidence of a well grounded 
claim for entitlement to service connection for bilateral 
hearing loss.  Although the service medical records reflect a 
few auditory thresholds of 20 decibels, there is not a single 
examination that demonstrated hearing loss as defined by 
38 C.F.R. § 3.385.  Furthermore, the veteran has not 
submitted any evidence of a current diagnosis of hearing 
loss.  Therefore, without evidence of service connectable 
hearing loss during service, and without evidence of a 
current diagnosis of hearing loss, the veteran's claim is not 
well grounded.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

II.  Increased Evaluations

Initially, the Board finds that the veteran's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, plausible claims have been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist, insofar as is possible absent the veteran's 
full cooperation, as detailed above.  White v. Derwinski, 1 
Vet. App. 519 (1991); Godwin v. Derwinski, 1 Vet. App. 419 
(1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board notes that these issues involve the veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims, formerly 
the Court of Veterans Appeals (Court) has found that there is 
a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  



Fracture of the third and fourth digits of the left hand

The veteran's service connected residuals of a fracture of 
the third and fourth digits of the left hand are evaluated 
under the rating code for favorable ankylosis of two digits 
of one hand.  Favorable ankylosis of the middle and ring 
fingers is evaluated as 10 percent disabling for both the 
major and minor extremity.  38 C.F.R. § 4.71a, Code 5223.  

This rating code does not contain provisions for a zero 
percent evaluation.  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The veteran was afforded a VA examination of the hands, 
thumbs, and fingers in January 1997.  There was a history of 
injury to the third and fourth digits of the left hand in 
1991 to 1992.  The veteran had subjective complaints of 
occasional pain in the left hand and fingers.  There were no 
objective findings, and the veteran had no anatomical 
defects, no functional defects, and no grasping defects.  The 
diagnosis was well healed old fracture of the left third and 
fourth digits without disability.  

The Board is unable to find that an increased evaluation is 
merited for residuals of a fracture of the third and fourth 
digits of the veteran's left hand.  The January 1997 VA 
examination stated that the fractures were well healed, and 
without disability.  There was no diagnosis of ankylosis.  
Therefore, as the requirements for a compensable evaluation 
under the provisions of 38 C.F.R. § 4.71a, Code 5223, have 
not been met, entitlement to a compensable evaluation is not 
demonstrated.  38 C.F.R. § 4.31.  The provisions of 38 C.F.R. 
§§ 4.40 and 4.59 have been considered.  However, while the 
evidence shows that the veteran had subjective complaints of 
pain, there were no objective findings to support these 
complaints.  Therefore, entitlement to an increased 
evaluation under these provisions is not merited.  

Scar

The veteran's service connected residual scar from a head 
laceration is evaluated under the rating code for disfiguring 
scars of the head, face, or neck.  Disfiguring scars of the 
head, face, or neck that are complete or with exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement are evaluated as 50 percent 
disabling.  Severe scars, especially those that produce a 
marked and unsightly deformity of the eyelids, lips, or 
auricles are evaluated as 30 percent disabling.  Moderate, 
disfiguring scars are evaluated as 10 percent disabling.  
Those productive of slight disfigurement are evaluated as 
zero percent disabling.  38 C.F.R. § 4.118, Code 7800.  

In addition, scars that are superficial, poorly nourished, 
with repeated ulceration are evaluated as 10 percent 
disabling.  38 C.F.R. § 4.118, Code 7803.  Scars that are 
superficial, tender, and painful on objective demonstration 
also merit a 10 percent evaluation.  38 C.F.R. § 4.118, Code 
7804.  

The veteran was afforded a VA examination for scars in 
January 1997.  He had a history of an injury to his head in 
1993 as a result of hitting his head on the top of a roof.  
The veteran had subjective complaints of headaches and 
dizziness occurring once a week.  There were no objective 
findings.  The examiner stated that it was difficult to find 
the scar, but according to the veteran, it was on the top of 
his head.  There was no keloid, inflammation, tenderness, or 
defect.  The scar did not result in limitation of motion.  
The diagnosis was of a trivial scar on the top of the head.  

The Board finds that entitlement to a compensable evaluation 
for the veteran's scar is not merited.  The January 1997 VA 
examination stated that there were no objective findings 
pertaining to the scar.  Therefore, the disability resulting 
from this scar cannot be characterized as more than slight, 
which merits continuation of the zero percent evaluation 
currently in effect.  38 C.F.R. § 4.118, Code 7800.  
Furthermore, there is no evidence of scars that are 
superficial, poorly nourished or with ulceration, tenderness, 
or pain.  Therefore, entitlement to an evaluation in excess 
of 10 percent is not warranted.  38 C.F.R. § 4.118, Codes 
7803, 7804.  

III.  Multiple Noncompensable Disabilities

The veteran contends that he is entitled to a 10 percent 
evaluation for his two noncompensable service connected 
disabilities.  

Whenever a veteran is suffering from two or more separate 
permanent service connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the 1945 Schedule for Rating Disabilities the rating agency 
is authorized to apply a 10 percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324.  

The Board is unable to find that the veteran's service 
connected disabilities clearly interfere with normal 
employability.  The veteran has not submitted any specific 
contentions as to how these disabilities affect his 
employability.  The January 1997 VA examinations stated that 
there was no disability due to his fracture of his left third 
and fourth digits, and characterized the scar on the top of 
his head as trivial.  Therefore, as there is no evidence that 
clearly shows interference with normal employability, 
entitlement to a 10 percent evaluation is not warranted.  
38 C.F.R. § 3.324.  




ORDER

Service connection for the residuals of a sprained left ankle 
is denied.

Service connection for the residuals of a sprained right 
ankle is denied. 

Service connection for bilateral hearing loss is denied. 

Entitlement to a compensable evaluation for the residuals of 
a fracture of the third and fourth digits of the left hand is 
denied. 

A compensable evaluation for a residual scar due to 
laceration of the head is denied. 

A 10 percent evaluation for multiple noncompensable service 
connected disabilities is denied.  




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals





	(CONTINUED ON NEXT PAGE)



 

